Exhibit 10.49
 
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment to Employment Agreement (this "Amendment") is made effective as
of December 30, 2010, by and between OSI Restaurant Partners, LLC (the
"Company"), and Joseph J. Kadow (the "Executive").




Background Information


           The parties to this Amendment (the "Parties") entered into an Amended
and Restated Officer Employment Agreement as of June 14, 2007 (the "Original
Employment Agreement"), regarding the Executive's employment relationship with
the Company.  The Original Employment Agreement was amended on January 1, 2009
(the “First Amendment”) and on June 12, 2009 (the “Second Amendment’). The
Original Employment Agreement, the First Amendment and the Second Amendment are
hereinafter collectively referred to as the “Employment Agreement.” The Parties
desire to further amend the Employment Agreement in order to comply with IRS
Notice 2010-6 and Section 409A of the Internal Revenue Code of 1986, as amended.
The Employment Agreement, as amended by this Amendment, is hereinafter
collectively referred to as the "Agreement."




Amendment of the Employment Agreement


The Parties hereby acknowledge the accuracy of the foregoing Background
Information and hereby agree as follows:


1. Definitions.  All capitalized terms used in this Agreement but which are not
otherwise defined herein, shall have the respective meanings given those terms
in the Employment Agreement, as applicable.
 
2. Severance.  Section 9(b)(ii)(x)  of the Agreement is hereby amended by adding
the following to the end thereof:
 
"if such release is not delivered to the Company within thirty (30) days of the
date of such termination, Executive’s rights to Severance under this section
9(b) are forfeited."
 
3. Reaffirmation. The terms and conditions of the Agreement between Company and
Executive that are unaffected by this Amendment remain in full force and effect.
 


IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Amendment.


 
JOSEPH J. KADOW                                    OSI RESTAURANT PARTNERS, LLC
 


/s/ Joseph J. Kadow              By:        /s/ Kelly
Lefferts                                                        
                       Kelly Lefferts
 
                       Its:       Vice President and Assistant General Counsel
 

--------------------------------------------------------------------------------